            Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICHARD J. HANNAHAN                                          )
                                                             )
                 Plaintiff,                                  )
                                                             )
     -vs-                                                    )          Civil Action No. 19-1112
                                                             )
ANDREW M. SAUL,                                              )
ACTING COMMISSIONER OF SOCIAL                                )
SECURITY,                                                    )
                                                             )
        Defendant.                                           )

AMBROSE, Senior District Judge.

                                         OPINION AND ORDER


                                                  Synopsis

        Plaintiff Richard J. Hannahan (“Hannahan”) applied for a period of disability and

disability insurance benefits (“DIB”) as well as a claim for supplemental security income

(“SSI”) in July 2017. (R. 15) He alleges a disability onset date of July 12, 2017. (R. 15)

The ALJ conducted two separate hearings. During the first, Hannahan, and a vocational

expert (“VE”) appeared and testified. At the second hearing, Dr. Shilling, an impartial

medical expert, testified. Following the second hearing the ALJ denied Hannahan’s

claims. Hannahan later appealed. Before the Court are the parties’ cross-motions. See

ECF Docket Nos. 13 and 18.1 For the reasons set forth below, the ALJ’s decision is

remanded for further consideration.

                                                   Opinion


1
 Hannahan filed a Motion to Remand rather than a Motion for Summary Judgment. In the Motion itself, Hannahan
asks this Court to remand based on new evidence. In the Brief, Hannahan address the ALJ’s decision on the merits.
Because I find that remand is appropriate, I need not address the ALJ’s decision on the merits.

                                                        1
         Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 2 of 7



   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F. Supp. 549, 552 (E.D. Pa.



                                               2
         Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 3 of 7



1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S. Ct. 1575, 91 L.Ed. 1995

(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       At step one, the ALJ determined that Hannahan has not engaged in substantial

gainful activity since the alleged onset date. (R. 17) The ALJ also determined that

Hannahan suffered from several severe impairments. The ALJ found that Hannahan

has aortic insufficiency; congestive heart failure; ischemic heart disease; bicuspid aortic

valve; and status-post aortic valve replacement. (R. 17- 20) Those impairments, or a

combination thereof, however, do not meet or equal one of those listed in 20 C.F.R. Part

404, Subpart P, Appendix 1. (R. 20) Further, the ALJ concluded that Hannahan had the

RFC to perform light work with several limitations. (R. 20-25) The ALJ also found that

Hannahan is unable to perform his past relevant work. (R. 25-26) Nevertheless,

considering his age, education, work experience, and RFC, the ALJ concluded that

there are jobs that exist in significant numbers in the national economy which Hannahan

could perform. (R. 26-27) Accordingly, the ALJ denied benefits.

       III. Discussion




                                             3
        Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 4 of 7



   Hannahan requests a remand based upon additional evidence which he has

submitted in connection with his Motion for Remand. See ECF Docket No. 13, Exs. C

and D. If a claimant proffers evidence that was not previously presented to the ALJ,

then a district court may remand under Sentence Six of 42 U.S.C. § 405(g). The

evidence must be new and material and supported by a demonstration of good cause

for not having submitted the evidence before the ALJ’s decision. See Matthews v. Apfel,

239 F.3d 589, 591-93 (3d Cir. 2001) (Sentence Six review), citing, Szubak v. Sec’y. of

Health and Human Services, 745 F.2d 831, 833 (3d Cir. 1984). In Szubak, the Third

Circuit Court explained:

   As amended in 1980, § 405(g) now requires that to support a “new evidence”
   remand, the evidence must first be “new” and not merely cumulative of what is
   already in the record. Second, the evidence must be “material;” it must be relevant
   and probative. Beyond that the materiality standard requires that there be a
   reasonable probability that the new evidence would have changed the outcome of
   the Secretary’s determination. An implicit materiality requirement is that the new
   evidence relate to the time period for which benefits were denied, and that it not
   concern evidence of a later-acquired disability or of the subsequent deterioration of
   the previously non-disabling condition. Finally, the claimant must demonstrate good
   cause for not having incorporated the new evidence into the administrative record.


Szubak v. Sec’y. of Health and Human Services, 745 F.2d 831, 833 (3d Cir. 1984)

(citations omitted). All three requirements must be satisfied to justify a remand. Id.

Hannahan proffers hospitalization records from Washington Hospital relating to the

period between November 21-23, 2019. He also attaches a letter dated November 22,

2019 written by his treating physician. See ECF Docket No. 13, Exs. C and D. He

contends that the documents are “new” because they did not exist when the ALJ

authored his opinion. The “materiality” requirement is satisfied, Hannahan continues,

because they contradict Dr. Shilling’s findings that there was no convincing medical



                                             4
        Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 5 of 7



evidence that the syncopal episodes were related to a seizure disorder or a cardiac

impairment. Hannahan insists that “good cause” exists for not having submitted the

records to the ALJ because they did not exist at the time. The Commissioner counters

that Hannahan cannot satisfy the “materiality” requirement because the evidence is

merely cumulative of what is already in the record.

       After careful consideration, I find that Hannahan has presented “new” evidence

that satisfies the requirements of Sentence Six of § 405(g). The ALJ relied on Dr.

Shilling’s opinion in finding, at step two, that Hannahan’s “near syncope / pre-syncope,

vasovagal syncope, or a seizure disorder were not determined to be medically

determinable impairments because these conditions were not demonstrated by clinical,

laboratory, or diagnostic findings.” (R. 19) At step three, the ALJ noted that “the detailed

discussion above confirmed that the evidence did not support a medically determinable

impairment existed for a seizure disorder or unexplained syncopal episodes” and

therefore declined to consider the cardiac and epilepsy related Listings. (R. 20) In

formulating the RFC, the ALJ found Dr. Shilling’s testimony that “there was insufficient

objective evidence to support a medically determinable impairment concerning dizzy

spells or syncopal episodes” very persuasive. (R. 23-24) (citing, “testimony”)

       Dr. Yancey has provided an opinion in which she states that Hannahan’s

syncope is “felt to be multifactorial related” to the diagnoses of orthostatic hypotension;

arrhythmia / ventricular tachycardia; vasovagal syncope; iatrogenic and neurologic. ECF

No. 113, Ex. D. Additionally, the records submitted from Washington Hospital reference

Hannahan’s syncope episodes. Id., Ex. C. This new evidence directly relates to Dr.

Shilling’s findings. It may be that Hannahan is unsuccessful upon remand. Yet I am not



                                             5
             Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 6 of 7



prepared to say that Dr. Yancey’s opinion and the Washington Hospital records are

merely “cumulative” of the evidence that was in the record when the ALJ authored his

decision.

           Consequently, the ALJ’s decision is vacated and this case is remanded for

further consideration.2 On remand, the ALJ should consider and make specific findings

regarding the impact of newly submitted evidence.




2
    Given my finding in this regard, I need not address the other arguments Hannahan raised in favor of remand.

                                                           6
           Case 2:19-cv-01112-DWA Document 20 Filed 05/21/20 Page 7 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RICHARD J. HANNAHAN                           )
           Plaintiff,                         )
                                              )
    -vs-                                      )       Civil Action No. 19-1112
                                              )
ANDREW M. SAUL,                               )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
      Defendant.                              )

AMBROSE, Senior District Judge.




                                ORDER OF COURT

      Therefore, this 21st day of May, 2020, it is hereby ORDERED that the

Defendant’s Motion for Summary Judgment (Docket No. 18) is DENIED and the

Plaintiff’s Motion for Summary Judgment (Docket No. 13) is GRANTED. It is further

ORDERED that the case is REMANDED for further consideration consistent with the

Opinion set forth above.

                                              BY THE COURT:



                                              ____________________________
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                          7
